Mr. Justice Holloway:
I concur in the result. Section 1, Article V, of'our Constitution, as originally adopted, read: “The-legislative power shall be vested in a senate and house of representatives, which shall be designated ‘the legislative assembly of the state of Montana.’ ” In harmony with the policy of that section that a bill duly passed by both houses was subject *474to no. further consideration, except by the governor, if the subject matter was within the legislative cognizance, section 12, Article VII, provided: “Every bill passed by the legislative assembly shall, before it becomes a law, be presented to the governor. If he approve, he shall sign it, and thereupon it shall become a law.” '
Under these provisions the people were without recourse, except at the polls, for any breach of the trust reposed in their representatives. With the introduction of the initiative and referendum in our Constitution in 1906, a different theory of legislation was adopted, and a division of responsibility inaugurated. We are not now concerned with the initiative, and reference to it is omitted.
Section 1, Article V, above, as amended by incorporating the referendum provision, reads as follows: “The legislative authority of the state shall be vested in a legislative assembly, * * * but the people reserve to themselves * * * power at their own option to approve or reject at the polls any Act of the legislative assembly” except certain enumerated measures, of which the Kiley bill was not one. The same section provides that the referendum may be ordered by petition filed with the secretary of state not later than six months after the legislature adjourns, or it may be ordered by the legislature itself. Section 1 provides further: “Any measure referred to the people [by petition] shall still be in full force and effect unless such petition be signed by fifteen per cent of the legal voters of a majority of the whole number of the counties of the state, in which case the law shall be inoperative until such time as it shall be passed upon at an election, and the result has been determined and declared as provided by law.”
The theory of the referendum is that the people reserve to themselves the right to determine ultimately upon every referable Act passed by the legislature and approved by the governor, or, in other words, by the referendum amendment the people have constituted themselves potentially a branch of the legislative department of the state government, with respect to every *475referable Act, and in fact a branch of that department with respect to every measure actually referred. After the adoption of this amendment, a referable Act never becomes finally effective until the people exercise their reserved power, either by declining to refer it or by expressing their approval or disapproval of it at the polls.
As a matter of public policy, and to prevent the confusion and uncertainty which would follow otherwise, the Constitution [8] declares that, in the interim allowed for the people to act, the legislation shall be in full force and effect; but this means, and can only mean, that it is in force and effect, subject to the will of the people, and that, whenever the people have spokeq, and have disapproved the measure, it becomes ineffective from the beginning, not because the people have repealed it, but because it lacks the approval of a constitutional branch of the legislative department.
This question was practically set at rest by the decisions of this court in State ex rel. Hay v. Alderson, 49 Mont. 387, Ann. Cas. 1916B, 39, 142 Pac. 210, and in In re McDonald, 49 Mont. 454, Ann. Cas. 1916A, 1166, L. R. A. 1915B, 988, 143 Pac. 947. The views there expressed are in harmony with the decisions of courts elsewhere. In Moulton v. Scully, 111 Me. 428, 89 Atl. 944, it is said: “The design was to have the legislative power, not final, but subject to the will of the people, a will to be called into exercise by the somewhat complicated machinery of the Referendum, * * ° the people and not the legislature being the real arbiters of the laws to be finally accepted; that is, the central idea of the change was to confer the law-making power in the last analysis upon the people themselves, a step from representative toward a democratic form of government.”
To give to the amendment the construction contended for by respondents would mean that the people may not invoke its provisions except at the peril of defeating their own purpose. If the Kiley bill ,was effective for the purpose of repealing section 8576, Eevised Codes, then by rejecting it at the polls, the people gave their consent to boxing, wrestling and slugging matches *476without any regulation or restriction whatever, although they manifested their disapproval of legalizing boxing in the most emphatic form.
The conclusion we have reached is not altogether logical, but it results in the least of the evils consequent upon any construction which may be placed upon our referendum amendment. It has this virtue: That it leaves the referendum fully vitalized for the purposes for which it was intended, and prevents its misuse to defeat the will of the people.